United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waltham, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-853
Issued: March 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 26, 2013 appellant, through her attorney, filed a timely appeal of the
December 11, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on June 14, 2011, as alleged.
On appeal, appellant’s counsel contends that the decision is contrary to fact and law.
FACTUAL HISTORY
On August 13, 2011 appellant, then a 56-year-old mail handler, filed a traumatic injury
claim alleging that on June 14, 2011, while pushing a postcon onto a truck, she felt a burning
1

5 U.S.C. § 8101 et seq.

sensation in her left knee. She alleged that, as a result of this incident, she sustained a torn
meniscus of the left knee. The employing establishment controverted the claim.
By letter dated August 30, 2011, OWCP requested that appellant submit further
information, including medical evidence, in support of her claim.
In response, appellant submitted an attending physician’s report dated August 23, 2011
wherein by Dr. Kai Mithoefer, a Board-certified orthopedic surgeon, diagnosed meniscus tear,
which he attributed to an employment injury of June 14, 2011. Dr. Mithoefer noted that surgery
was scheduled for September 1, 2004. In an attending physician’s report completed on a form
for authorization for examination and/or treatment, also dated August 23, 2011, he again listed
the diagnosis as meniscal tear and noted that appellant could perform light work, but that she
would be totally disabled for a period of time after surgery. In a duty status report of the same
date, Dr. Mithoefer stated that appellant reported that on June 14, 2011 she was pushing a
postcon onto a truck and felt a burning sensation in left knee; he opined that the resulting
meniscus tear was due to the employment injury. In a September 13, 2011 note, he indicated that
she was status post left knee partial medial meniscetomy and anterior cruciate ligament (ACL)
thermoplasty. Dr. Mithoefer opined that appellant was doing well. He indicated that the ACL as
well as her meniscal tear was partially related to her injury at work on June 14, 2011 since she
did not have any symptoms before the employment incident and that the stretching of her
ligaments is consistent with an acute injury rather than a chronic injury.
By decision dated October 3, 2011, OWCP denied appellant’s claim because she had not
established that she sustained an injury causally related to the accepted work event.
On October 13, 2011 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
In further support of her claim, appellant submitted additional evidence. In a
September 1, 2011 operative report, Dr. Mithoefer indicated that she underwent a left knee
arthroscopy, partial medial meniscectomy and ACL thermoplasty. In an October 11, 2011 work
capacity evaluation and an October 22, 2011 note, he opined that appellant was stable and able to
return to work as of October 15, 2011 without restrictions.
At the telephonic hearing held on February 2, 2012, appellant described the incident of
June 14, 2011, noted that she saw Dr. Matthew Shuster, a Board-certified internist, on June 20,
2011 and that he recommended that she see an orthopedic surgeon. She discussed her treatment
with Dr. Mithoefer and with a physician’s assistant. Appellant noted that she worked up until the
date of the surgery. The hearing representative explained to appellant that a complete
rationalized medical report must be submitted in support of her claim and the record was left
open for 30 days for such a report to be submitted.
In a February 21, 2012 report, Dr. Shuster indicated that he was the primary care
physician for appellant, that she was out of work on June 20 and 21, 2011 due to a left knee
injury that occurred on June 14, 2011 and that she was being followed by orthopedics.
In February 27, 2012 report, Dr. Milhoefer stated that appellant was being followed for a
left knee medial meniscus tear that occurred in June 2011 at work when she was pushing
postcons onto a truck. He noted that she felt a burning sensation to her left knee but thought it
2

was nothing, so she continued working and the symptoms became worse over time.
Dr. Milhoefer noted that surgery was scheduled on September 1, 2011 for a left knee
arthroscopy, partial medial meniscectomy and ACL thermoplasty and appellant was out of work
for recovery from September 1 through October 15, 2011.
By decision dated April 2, 2012, an OWCP hearing representative affirmed the denial of
appellant’s claim.
On April 17, 2012 appellant requested reconsideration. In support of the claim, OWCP
submitted an August 7, 2011 magnetic resonance imaging (MRI) scan report, which was
interpreted by Dr. Eric D. Cortell, a Board-certified radiologist, as showing a degenerative
medial meniscal tear in the mid body extending into the posterior medial corner along with the
undersurface. The MRI scan was ordered on July 28, 2011 at which point the physician’s
assistant noted that appellant had three to four months of left knee pain with no recent direct
trauma.
By decision dated December 11, 2012, OWCP denied modification of the previous
decisions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place and in the manner
alleged.4
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.5 The medical evidence required to
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

4

Linda S. Jackson, 49 ECAB 486 (1998).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

3

establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
On August 13, 2011 appellant filed a traumatic injury claim alleging that, as a result of an
employment incident on June 14, 2011, she sustained a torn meniscus of the left knee. There is
no dispute that she experienced the employment incident, as described, or that she suffered from
a torn meniscus of the left knee for which she had underwent surgery on September 1, 2011.
However, OWCP denied appellant’s claim because she had not established a causal relationship
between the accepted employment incident and her torn meniscus.
The Board finds that the reports of Drs. Shuster and Cortell are insufficient to establish
this causal relationship. Dr. Shuster merely indicated that appellant was out of work on June 20
and 21, 2011 due to a knee injury that occurred on June 14, 2011. He did not describe the
employment incident, give a medical diagnosis or offer any explanation with regard to causal
relationship. Dr. Cortell merely interpreted the MRI scan as showing a degenerative medial
meniscal tear; he offered no opinion as to causal relationship.
Dr. Milhoefer made some comments with regard to appellant’s employment incident. In
an August 23, 2011 duty status report, he indicated that on June 14, 2011 appellant was pushing
a postcon onto a truck when she felt a burning sensation in her knee. Dr. Milhoefer also
completed an attending physician’s report on the same date and indicated that appellant’s
meniscal tear was caused by her employment injury of June 14, 2011. On September 13, 2011
he indicated that her meniscal tear was partially related to her injury at work on June 14, 2011
since she did not have any symptoms before and that the stretching of her ligaments is consistent
with an acute injury rather than a chronic injury. In a February 27, 2012 follow-up note,
Dr. Milhoefer reiterated that appellant’s injury occurred at work when she was pushing postcons
and felt a burning sensation to her left knee which at first she thought was nothing, but that it
became worse over time. His brief comments do not constitute a rationalized medical report
linking the accepted employment incident to a diagnosed medical condition. Dr. Milhoefer does
not provide a detailed report wherein he describes the mechanism of the injury, appellant’s
medical history or prior injuries and detailed results of a physical examination, nor does he
provide a detailed medical explanation as to why he believed that the incident as described by
appellant resulted in appellant’s torn meniscus of the left knee.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that the condition was caused by her employment is sufficient to

6

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

4

establish causal relationship.7 As appellant did not establish that her medical condition was
causally related to the accepted employment incident, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on June 14, 2011, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 11, 2012 is affirmed.
Issued: March 6, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

5

